DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

June 15, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

CMS Oral Health Initiative: Webinars and Technical Assistance

This Informational Bulletin provides information about a series of webinars technical assistance available to
States as part of the Centers for Medicare & Medicaid Services (CMS) Oral Health Initiative. We will be
working over the next several months with States interested in developing oral health “action plans” as a vehicle
for working toward CMS’ stated goals for oral health improvement. There is a strong commitment among
many States to improve oral health for children. However, much still needs to be done to ensure that children
enrolled in Medicaid and CHIP are getting recommended services and needed care.

Oral Health Goals
As part of the CMS Oral Health Initiative, developed in consultation with States and announced in 2010, CMCS
is working with States to improve two oral health indicators for children against the baseline data for 2011. The
first goal is to increase in each State by 10 percentage points the proportion of children enrolled in Medicaid or
CHIP that receive a preventive dental service, as reported on Form 416 line 12b, over a 5-year period ending in
2015. The second goal is to increase by 10 percentage points the proportion of children ages six to nine enrolled
in Medicaid or CHIP that receive a dental sealant on a permanent molar tooth, as reported on Form 416 line
12d. The target date for this measure is under review and will be announced at a later date. More information
about the Oral Health Plan is available at Medicaid.gov: http://www.medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Quality-of-Care/Downloads/CMS-Oral-Health-Strategy.pdf.
To support States in improving access to dental care, CMS will provide technical assistance in two main areas:
Identifying and sharing promising practices that States have used to increase children’s access to oral
health care, and
Identifying barriers to access, and working with States and stakeholders to craft solutions.

Webinar Series
As part of our technical assistance effort, CMCS is launching the CMS Learning Lab: Improving Oral Health
Through Access, a series of informational seminars for State Medicaid and CHIP agencies and other interested
partners. The first in the series, titled Developing State Oral Health Action Plans Using State Data, will be held
on June 19, 2012. It will provide information on analytics on dental data leading to development of the State
Action Plans. The one-hour webinar will be hosted by CMCS and Dr. Lynn Douglas Mouden, CMS Chief

CMCS Informational Bulletin - Page 2
Dental Officer and Laurie Norris, Senior Policy Advisor and Coordinator of the CMS Oral Health Initiative.
Guest faculty will include Susan Tucker, Executive Director of the Office of Health Services, Maryland
Department of Health & Mental Hygiene, and Martha Dellapenna, Director of the Medicaid/CHIP State Dental
Association’s Center for State Medicaid and CHIP Oral Health Program Quality, Policy and Financing.
Learning objectives for the webinar are: 1) to understand the purpose of the Oral Health Action Plan; 2) to
understand the data components of the Action Plan Template and how to complete it; and 3) to benefit from two
State examples of how to query and analyze State data to inform decision-making on improvement strategies.
“Developing a State Oral Health Action Plan Using State Data”
Tuesday, June 19, 2012, 2:00 PM – 3:00 PM (EDT)
The video for the webinar may be accessed by using this link:
https://webinar.cms.hhs.gov/cmsoralhealthinitiative/
The audio may be accessed through 877-267-1577, ID #4174
CMS will also offer an audio-only same day “office hour” with the webinar faculty for questions and
discussion, 3:00 PM– 4:00 PM (EDT), at the above telephone number.

Ongoing Technical Assistance
Beginning in June 2012, CMCS will offer one-on-one technical assistance to help interested States in
developing their Oral Health Action Plans. CMCS will assist States with organizing a State partnership team to
write the Action Plan; developing data to support the plan; and providing insight into promising practices and
policy and administrative tools that States can consider using to reach their goals.
For more information or to request technical assistance, please contact Dr. Lynn Douglas Mouden, CMS Chief
Dental Officer, at lynn.mouden@cms.hhs.gov. We hope this information is helpful and we look forward to
continuing to partner with States on this important initiative.

